Citation Nr: 1400422	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  13-01 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for right rotator cuff and biceps tendosynovitis (right shoulder disability).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1997.

This matter comes before the Board of Veterans' Appeals on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of total disability based on individual unemployability (TDIU) due to multiple service-connected disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A new examination is needed to assess the current level of disability of the Veteran's right shoulder.  In his April 2011 Notice of Disagreement, the Veteran referenced an April 2011 surgery on his shoulder, which caused more pain and changed his range of motion.  The surgery and post-operative treatment are documented in the record and show that the Veteran reported increased pain and tested positive on several impingement tests, including Hawkins, O'Brien's, and Neer.  VA should provide an additional examination to comply with its duty to assist the Veteran in obtaining contemporaneous medical evidence in order to rate a disability.  See 38 U.S.C.A. § 5103A(d); Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records pertinent to the Veteran's right shoulder disability. 

2. Schedule the Veteran for a new VA examination in which the examiner is to assess and record the current level of disability in the right shoulder.

The examiner should review the entire claims file, including a copy of this remand, and any relevant records in an electronic format.  All necessary tests and procedures should be conducted.  The examiner should measure and record the current severity of the Veteran's right shoulder disability.  The examiner should explain how the Hawkins, Neer, cross-arm, and O'Brien tests relate to the Veteran's range of motion testing, if at all.  In providing range of motion results, the examiner should indicate any additional loss of function, expressed in degrees, on repetition due to factors such as pain and weakness.  Additional loss of function should also be estimated for any periods of reported flare-ups.  

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



